Citation Nr: 0407179	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 8, 
1974 to December 20, 1974.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that decision, the RO denied the appellant's claims of 
entitlement to service connection for schizophrenia, ulcers 
and a bilateral foot disorder.  

In July 2001, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.  After the hearing was 
conducted, the Board remanded the case to the RO for 
additional development in October 2001.  A hearing was held 
at the RO in June 2003 and a transcript of this hearing is 
now a part of the record.  The RO has now returned the case 
to the Board for appellate review.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is again 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in October 2001, for the RO to review the claims file and 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) was completed, for 
the gathering of service personnel records and VA medical 
records, for the accomplishment of VA medical examinations 
and for the readjudication of the issues, along with the 
issuance of a Supplemental Statement of the Case (SSOC).

When the appellant provided testimony at a personal hearing 
at the RO in June 2003 he stated that he had been treated for 
his ulcer condition at the D. C. Hayden Regional Medical 
Center right after his separation from service.  The evidence 
of record does not include any records from that health care 
facility.  In addition, review of the evidence of record 
indicates that the appellant was seen at a VA facility in 
November 1999, and that he underwent testing related to 
ulcers at that time; however, those records are not in 
evidence.  Nor are any VA treatment records dated before 
1996, even though the appellant has indicated that he was 
treated at VA facilities between 1975 and 1989.  These are 
government records that need to be obtained.  

The October 2001 remand instructed the RO to obtain the 
appellant's complete service personnel records.  The evidence 
of record currently contains only a portion of the 
appellant's military personnel records.  Again, the 
appellant's service personnel records are government records 
that need to be obtained.  Given the guidance offered by the 
Court in Stegall, the case must be remanded in order to 
accomplish this directive to obtain complete records.

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of the final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this case, a September 
2003 SSOC, which was the most recently issued SSOC, included 
the text of the old 38 C.F.R. §§ 3.102 and 3.159.  This 
notice to the appellant included references to the need to 
submit a well-grounded claim.  The Board finds that such a 
notification and the confusion it creates as to the veteran's 
obligations, has the effect of nullifying previously issued 
notices under the VCAA.  Therefore, the Board finds that VA 
has not complied with the duty-to-notify provisions contained 
in the new law.  In particular, the provisions of 38 U.S.C.A. 
§ 5103(a) have not been satisfactorily fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

For all of these reasons, a remand is required.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate each of his claims 
and of what part of such evidence he 
should obtain and what part the RO will 
yet attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  It should 
be made clear to the appellant that the 
notice provided by way of the September 
2003 SSOC regarding applicable regulatory 
provisions should be ignored.

2.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels or 
from any other appropriate source, 
including the appellant.  In particular, a 
search for any psychiatric evaluation 
performed while the appellant was at Fort 
Jackson between November 8, 1974 and 
December 20, 1974 must be undertaken.  The 
RO should also attempt to obtain copies of 
pertinent sick call reports by performing 
a records search with the National 
Personnel Records Center (NPRC) and by 
directly contacting, if feasible, any 
existing Fort Jackson Army health 
facilities.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

3.  The RO should take appropriate steps 
to secure the remainder of the 
appellant's service personnel records, 
including his Army performance evaluation 
reports (1974), any reports pertaining to 
disciplinary actions and all paperwork 
relating to his discharge from the 
Official Military Personnel File (OMPF) 
or from any other appropriate source, 
including the appellant.  These records 
should be associated with the claims 
file.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
psychiatric disorder or ulcer or foot 
disorder since December 1974, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records from treatment 
at the Tuscaloosa VAMC from December 1974 
through the 1980s should be obtained.  
Also, all pertinent records from the D. 
C. Hayden Regional Medical Center should 
be obtained.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  After the above development is 
completed, and if additional pertinent 
evidence is obtained, the RO should 
arrange to have the appellant's claims 
file reviewed and an addendum added by the 
VA doctors who examined the appellant in 
January 2002.  If those physicians are not 
available, the review may be accomplished 
by other equivalent personnel.  The 
reviewers should consider the information 
in the claims file and the data added 
since the January 2002 examinations to 
provide an opinion as to the etiology and 
onset of the claimed disorders, if 
present.  

In particular, each reviewer should offer 
an opinion as to whether it is at least 
as likely as not that each of the 
appellant's diagnosed psychiatric, 
stomach and foot conditions is 
attributable to any disease or incident 
suffered during his active military 
service from November 8, 1974 to December 
20, 1974.  He or she should review the 
entire claims file, including service 
personnel and medical records, and 
provide opinions on the following 
questions as appropriate: 
(a) what is the correct diagnosis 
for the appellant's current psychiatric, 
stomach and foot disorder(s)? 
(b) based on the records in the 
claims file, what is the approximate 
onset date for the appellant's 
psychiatric, stomach and foot 
condition(s)? 
(c) is it as least as likely as not 
that the appellant's current psychiatric 
disorder(s), stomach disorder(s) and foot 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service from 
November 8, 1974 to December 20, 1974?
(d) what is the degree of medical 
probability that the appellant's 
psychiatric disorder(s) , stomach 
disorder(s) and foot disorder(s) is (are) 
attributable to, or related to, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes, such as employment difficulties 
or substance/alcohol abuse? 
(e) did any of the appellant's 
currently diagnosed psychiatric 
condition(s), stomach disorder(s) and 
foot disorder(s) exist prior to his 
military service? (distinguishing those 
that are acquired from those that are 
developmental or congenital, if 
appropriate);
(f) if the reviewer finds a 
preexisting condition, was that 
preexisting disorder aggravated by or made 
worse as a result of the appellant's six 
weeks of military service in 1974?
(If deemed necessary, examinations 
should again be conducted to answer these 
questions.)

6.  Upon receipt of the reports of the VA 
reviewers, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer for corrections 
or additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

